DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's successfully traversed the restriction requirement and it has been withdrawn.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters 100-500 refer to the same embodiment. Identical elements should be numbered the same.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 14 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from two claims simultaneously.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 16 and 18-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claims 2-4 “its said” is indefinite since it is unclear what limitation “its” refers to. Applicant should remove the word “its”. 

Claim 16 is rejected because it is unclear if the external platform requires perforations. The limitation also lacks antecedent basis.

Claim 18 is rejected because it is unclear if the “may be” limitation is required by the claim.

Claim 19 is rejected because it is unclear what “in secure manner’ means. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 7, 16, and 18 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, claims 7, 16, and 18 do not include all of the limitations of the parent claim. Claim 4 is a duplicate of claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For example, claim 7 should be directed to “Said motor-driven variable weight exercise device with adjustable chassis body of claim 6” as opposed to just the external extension.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lagree (US 2015/0057127).

    PNG
    media_image1.png
    755
    662
    media_image1.png
    Greyscale

Lagree teaches regarding:

CLAIM 1: A motor-driven variable weight exercise device with adjustable chassis body comprising a chassis frame wherein said chassis frame having two parallel guide tracks (A), a 

CLAIM 2: Said motor-driven variable weight exercise device with adjustable chassis body of Claim 1 further having perforations through its said chassis frame (perforations E, wherein perforations are being interpreted as “openings” according to the broadest reasonable interpretation of the term).

CLAIM 3: Said motor-driven variable weight exercise device with adjustable chassis body of Claim 1 further having perforations through its said rotatable resting element (21, perforations F).

CLAIM 4: Said motor-driven variable weight exercise device with adjustable chassis body of Claim 1 further having perforations through its said chassis frame (see rejection of claim 2).

CLAIM 5: Said motor-driven variable weight exercise device with adjustable chassis body of Claim 1 wherein said carriage element is seated over said linear actuator and movably seated on said parallel guide tracks of said chassis frame (as seen in FIG 2).

CLAIM 6: Said motor-driven variable weight exercise device with adjustable chassis body of Claim 1 wherein said external platform comprising an external tool or an external extension (exertions 67 from B).



CLAIM 8: Said motor-driven variable weight exercise device with adjustable chassis body of Claim 1 wherein said rotatable resting element (C) is hingedly connected to said chassis frame (as seen in FIG 2), is rotatable over top said chassis frame within 180 degrees of horizontal, and may be locked into an angular position over top said chassis frame (as seen in FIG 2 and in FIGs 9 and 10, wherein C is removable and repositionable as best understood).

CLAIM 9: Said motor-driven variable weight exercise device with adjustable chassis body of Claim 1 wherein said chassis frame having a left side and right side surface, said left and right side surfaces having a plurality of radially disposed perforations that are in mirror position between said left and right side surfaces, said plurality of radially disposed perforations of said left and right side surfaces of said chassis being disposed below said rotatable resting element (perforations E, arranged in a mirror image and disposed radially with respect to the center axis of the device).

CLAIM 10: Said motor-driven variable weight exercise device with adjustable chassis body of Claim 1 wherein said chassis frame having a front end and a rear end, such that said rotatable resting element is positioned towards the rear end of said chassis frame and said carriage is positioned towards the front end of said chassis frame (as seen in FIG 2, wherein C is considered to be on the rear end).



CLAIM 12: Said motor-driven variable weight exercise device with adjustable chassis body of Claim 1 is remotely operable (controller 70 as seen in FIG 12).

CLAIM 13: Said motor-driven variable weight exercise device with adjustable chassis body of Claim 1 having a removably detachable digital panel, said removably detachable panel in communication with said linear actuator and motor drive to provide user performance information through digital preconfigured software means (controller 70 is capable of being programmed accordingly as best understood).

CLAIM 16: The total surface area of all said perforations according to Claim 4 that are disposed along the surfaces of said chassis frame, said rotatable resting element, and said external platform is at least 0.5% or above the cumulative surface area of said chassis frame, rotatable resting element, and external platform (as seen in FIG 2 and annotated above the perforations take up a significant portion of the surface area).

CLAIM 17: Said motor-driven variable weight exercise device with adjustable chassis body of Claim 1 wherein said external extension comprising a vertical platform, said vertical platform having a planar surface facing towards the rear end of said chassis frame (wherein B is partially 

CLAIM 18: Each said perpendicularly disposed handle element of Claim 17 further terminating with a round gripping element (67s as discussed above).

CLAIM 19: Said motor-driven variable weight exercise device with adjustable chassis body of Claim 1 wherein said external platform comprising an external tool (67s), said external tool is removably attachable to one or more flexible strap, band, chain, rope in secure manner (wherein a rope could be securely tied around the 67s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lagree.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117.  The examiner can normally be reached on 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784